United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baltimore, MD, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 10-2259
Issued: June 28, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On September 3, 2010 appellant filed a timely appeal of an August 17, 2010 Office of
Workers’ Compensation Programs’ merit decision addressing his request for a schedule award.
Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of the case.
Appellant requested a schedule award on December 14, 2009. Appellant’s attending
physician, Dr. Margit L. Bleeker, an occupational neurologist, provided an impairment rating.
The Office medical adviser reviewed this report on February 2, 2010 and recommended that
appellant receive a schedule award based on the diagnosis of post distal clavicle resection, 10
percent impairment. The claims examiner requested an additional report on February 17, 2010
noting that appellant had previously received a schedule award for 22 percent impairment of the
bilateral upper extremities. On February 17, 2010 the Office medical adviser reviewed his
previous reports and stated that he found appellant had 11 percent impairment bilaterally for
carpal tunnel syndrome. He noted that appellant’s previous schedule award evaluation for carpal
tunnel syndrome was in accordance with the fifth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment.2 The Office medical adviser proceeded to
1

5 U.S.C. § 8101 et seq.

2

A.M.A., Guides, 5th ed. (2001).

evaluate appellant’s impairment due to carpal tunnel syndrome under the sixth edition of the
A.M.A., Guides and found that appellant had five percent impairment bilaterally due to carpal
tunnel syndrome with a date of maximum medical improvement of September 28, 2008.3 On
March 2, 2010 the claims examiner asked that the Office medical adviser address whether the
schedule award previously received for carpal tunnel syndrome effected appellant’s impairment
rating for distal clavicle resection. On March 21, 2010 the Office medical adviser stated that
appellant was currently entitled to 10 percent impairment based on his left shoulder condition
and five percent impairment based on his previously awarded carpal tunnel syndrome. He found
that appellant’s total left upper extremity impairment was 15 percent based on the sixth edition
of the A.M.A., Guides.
By decision dated April 12, 2010, the Office granted appellant a schedule award for an
additional four percent impairment of the left upper extremity finding that he had previously
received a schedule award for 11 percent impairment of the left upper extremity. Appellant
requested reconsideration on May 11, 2010 and by decision dated August 17, 2010, the Office
denied modification of its prior decision.
The Board has duly considered the matter and finds that this case is not in posture for
decision as the record before the Board does not contain any information pertaining to
appellant’s carpal tunnel claim and the resulting schedule award. The Board concludes that all of
the pertinent evidence reviewed by the Office in reaching appellant’s permanent impairment
rating is not in the record currently before the Board.
Section 501.2(c) of the Board’s Rules of Procedure,4 provides that the Board has
jurisdiction “to consider and decide appeals from the final decision of the Office in any case
arising under the Act.”5 Additionally, the Board’s review of the case is limited to the evidence
which was before the Office at the issuance of the final decision.6 Since the record as
transmitted to the Board does not contain evidence that the Office relied upon in reaching its
final decisions, the Board is unable to properly “consider and decide” appellant’s claim.7 The
August 17, 2010 decision of the Office must be set aside and the case remanded to the Office for
reconstruction and proper assemblage of the case record including combining all the files
regarding permanent impairment of appellant’s left upper extremity. Following this and such
further development as the Office deems necessary8, the Office shall issue an appropriate merit
decision pursuant to 5 U.S.C. § 8128(b)(1) to preserve appellant’s right to future appeals.
Accordingly,

3

Claim number xxxxxx436 addresses appellant’s carpal tunnel syndrome and resulting impairment.

4

20 C.F.R. § 501.2(c).

5

5 U.S.C. §§ 8101-8193.

6

20 C.F.R. § 501.2(c)(1).

7

Id. at § 501.2(c).

8

The Board notes that the district medical director recommended that the Office refer appellant for a second
opinion evaluation in order to accurately assess her permanent impairment due to all accepted conditions.

2

IT IS HEREBY ORDERED that the August 17, 2010 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further proceedings
consistent with this order of the Board.
Issued: June 28, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

